ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_02_EN.txt. 182

SEPARATE OPINION OF JUDGE SIR PERCY SPENDER

I agree that the question should be answered in the affirmative.

The Court is called upon to answer a question which, exceedingly
important though it is, lies within a comparatively limited compass.

That question is whether certain particularized expenditure—
money spent or to be spent—authorized by certain specified resolu-
tions of the General Assembly, constitute ‘‘expenses of the Organi-
zation’’ within the meaning of Article 17 (2) of the Charter.

Whilst the form in which the question has been framed may not
in any manner inhibit the Court from considering any aspect of the
Charter, or any part of the record presented to it, to the extent it
considers relevant, the opinion the Court gives ought not, in my
view, go beyond the limits of what is reasonably necessary to
permit it to answer the question. To go beyond these limits is
I think an excess of function.

For my part I have not found it necessary to express any opinion
upon the validity or regularity of.the resolutions pursuant to which
the operations in the Congo and the Middle East were undertaken.
A conclusion thereon would not, in my view, affect the answer which
should be given to the question.

Article 17 has a provenance and field of its own. It is the only
Article in the Charter which deals with the budgetary affairs and
the expenses of the Organization. Neither the word ‘‘budget” in
Article 17 (1) nor the word ‘“‘expenses”’ in Article 17 (2) is qualified
in any manner in the text, nor elsewhere by anything appearing in
the Charter.

The word “budget” in Article 17 (x) covers all finance require-
ments of the Organization and the word “expenses” in Article 17 (2)
covers all expenditures which may be incurred on behalf of the
Organization, which give effect to the purposes of the United Na-
tions. There is, upon the proper interpretation of Article 17, no
legal basis for confining these words to what has been described
as “normal”, “ordinary”, ‘‘administrative’’ or ‘‘essential’’ costs
and expenditure, whatever precisely these terms may denote.
The expenditures referred to in the question put to the Court were
of a character which could qualify them as incurred in order to
give effect to the purposes of the Organization. It was in these
circumstances for the General Assembly, and for it alone, to deter-
mine, as it did, whether these expenditures did qualify as those of
the Organization and to deal with them pursuant to its powers
under Article 17 (2).

35
183 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

Once the General Assembly has passed upon what are the ex-
penses of the Organization, and it is apparent that the expenditure
incurred and to be incurred on behalf of the Organization is in
furtherance of its purposes, their character as such and any appor-
tionment thereof made by the General Assembly under Article
17 (2) of the Charter cannot legally be challenged by any Member
State. Its decision may not be impugned and becomes binding
upon each Member State. It would be anarchic of any interpreta-
tion of the Charter were each Member State its own interpreter of
whether this or that particular expense was an expense of the Or-
ganization, within the meaning of Article 17 (2), and could, by its
own interpretation, be free to refuse to comply with the decision
of the General Assembly.

It is, moreover, evident that once the Secretary-General, who,
under Article 98 of the Charter, is bound to perform such functions
as the General Assembly or the Security Council may entrust him
with, is called upon by either organ to discharge certain functions,
as he was in respect to the operations in both the Congo and the
Middle East, and in discharging them he engages the credit of the
Organization and on its behalf incurs financial obligations, then,
unless the resolution under which he acts, or what he does, is
unconnected with the furtherance of the purposes of the Organiza-
tion, the moneys involved may properly be dealt with by the Gen-
eral Assembly as “‘expenses of the Organization”. Once they have
been, the action of the General Assembly would not be open to
challenge by a Member State even if the resolutions under which he
was called upon to act were not in conformity with the Charter
and even if he should exceed the authority conferred upon him.
He is the Chief Administrative Officer of the Organization and di-
rector of the Secretariat which itself is an organ of the United
Nations. If, acting within the apparent scope of his authority, he
engages the credit of the Organization, the General Assembly has,
in my view, full power to acknowledge the financial obligations
involved as “‘expenses of the Organization’’ within the meaning of
Article 17 (2) and act accordingly.

Subject to the above and to certain general observations that I
wish to make on the discharge by the Court of its function of
interpreting the Charter, I associate myself with the opinion of the
Court.

*
* *

The interpretation given to Article 17 and in particular to sub-
paragraph (2) thereof accords a wide power to the General Assembly.

36
184 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

It is however nothing to the point to contend that so to interpret
Article 17 (2) confers an authority so extensive that it could lead
the General Assembly, by virtue of its control over the finances of
the Organization, to extend, in practice, its own competence in
other fields in disregard of the provisions of the Charter. Whatever
the ambit of power conferred upon any organ of the United Nations,
that may be ascertained only from the terms of the Charter itself.
Once the Court has determined the interpretation it must accord
to a provision of the Charter on which it is called upon to express
its opinion, its function is discharged. Any political consequences
which may flow from its decision is not a matter for its concern.

*
%* *

General Observations on the Interpretation of the Charter

Words communicate their meaning from the circumstances in
which they are used. In a written instrument their meaning pri-
marily is to be ascertained from the context, the setting, in which
they are found.

The cardinal rule of interpretation that this Court and its prede-
cessor has stated should be applied is that words are to be read,
if they may so be read, in their ordinary and natural sense. If so
read they make sense, that is the end of the matter. If, however,
so read they are ambiguous or lead to an unreasonable result,
then and then only must the Court, by resort to other methods of
interpretation, seek to ascertain what the parties really meant
when they used the words under consideration (Competence of the
General Assembly regarding Admission to the United Nations,
I.C.J. Reports 1950, p. 8, and Polish Postal Service in Danzig,
P.C.L.J., Series B, No. II, p. 30).

This injunction is sometimes a counsel of perfection. The
ordinary and natural sense of words may at times be a matter of
considerable difficulty to determine. What is their ordinary and
natural sense to one may not be so to another. The interpreter not
uncommonly has, what has been described as, a personal feeling
towards certain words and phrases. What makes sense to one may
not make sense to another. Ambiguity may lie hidden in the plainest
and most simple of words even in their natural and ordinary
meaning. Nor is it always evident by what legal yardstick words
read in their natural and ordinary sense may be judged to produce
an unreasonable result.

Moreover the intention of the parties at the time when they en-
tered into an engagement will not always—depending upon the
nature and subject-matter of the engagement—have the same im-
portance. In particular in the case of a multilateral treaty such as

37
185 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

the Charter the intention of its original Members, except such as
may be gathered from its terms alone, is beset with evident diffi-
culties. Moreover, since from its inception it was contemplated that
other States would be admitted to membership so that the Organiza-
tion would, in the end, comprise “all other peace-loving States
which accept the obligations contained in the Charter’’ (Article 4),
the intention of the framers of the Charter appears less important
than intention in many other treaties where the parties are fixed
and constant and where the nature and subject-matter of the treaty
is different. It is hardly the intention of those States which origi-
nally framed the Charter which is important except as that inten-
tion reveals itself in the text. What is important is what the Charter
itself provides; what—to use the words of Article 4—is “contained
in... the Charter”.

It is, I venture to suggest, perhaps safer to say that the meaning
of words, however described, depends upon subject-matter and the
context in which they are used.

*
* *

In the interpretation of a multilateral treaty such as the Charter
which establishes a permanent international mechanism or organi-
zation to accomplish certain stated purposes there are particular
considerations to which regard should, I think, be had.

Its provisions were of necessity expressed in broad and general
terms. It attempts to provide against the unknown, the unforeseen
and, indeed, the unforeseeable. Its text reveals that it was intended
—subject to such amendments as might from time to time be made
to it—to endure, at least it was hoped it would endure, for all
time. It was intended to apply to varying conditions in a changing
and evolving world community and toa multiplicity of unpredictable
situations and events. Its provisions were intended to adjust them-
selves to the ever changing pattern of international existence. It
established international machinery to accomplish its stated pur-
poses.

It may with confidence be asserted that its particular provisions
should receive a broad and liberal interpretation unless the context
of any particular provision requires, or there is to be found else-
where in the Charter, something to compel a narrower and restricted
interpretation.

The stated purposes of the Charter should be the prime considera-
tion in interpreting its text.

Despite current tendencies to the contrary the first task of the
Court is to look, not at the travaux préparatoires or the practice
which hitherto has been followed within the Organization, but at the
terms of the Charter itself. What does it provide to carry out its
purposes ?

If the meaning of any particular provision read in its context is
sufficiently clear to satisfy the Court as to the interpretation to be

38
186 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

given to it there is neither legal justification nor logical reason to
have recourse to either the travaux préparatoires or the practice
followed within the United Nations.

The Charter must, of course, be read as a whole so as to give
effect to all its terms.in order to avoid inconsistency. No word, or
provision, may be disregarded or treated as superfluous, unless this
is absolutely necessary to give effect to the Charter’s terms read
as a whole.

oe
* *

The purpose pervading the whole of the Charter and dominating
it is that of maintaining international peace and security and to that
end the taking of effective collective measures for the prevention
and removal of threats to the peace.

Interpretation of the Charter should be directed to giving effect
to that purpose, not to frustrate it. If two interpretations are
possible in relation to any particular provision ef it, that which is
favourable to the accomplishment of purpose and not restrictive
of it must be preferred.

A general rule is that words used in a treaty should be read as
having the meaning they bore therein when it came into existence.
But this meaning must be consistent with the purposes sought to be
achieved. Where, as in the case of the Charter, the purposes are
directed to saving succeeding generations in an indefinite future
from the scourge of war, to advancing the welfare and dignity
of man, and establishing and maintaining peace under international
justice for all time, the general rule above stated does not mean
that the words in the Charter can only comprehend such situations
and contingencies and manifestations of subject-matter as were
within the minds of the framers of the Charter (cf. Employment
of Women during the Night, P.C.I.J., Series A/B, No. 50, p. 377).

The wisest of them could never have anticipated the tremendous
changes which politically, militarily, and otherwise have occurred
in the comparatively few years which have elapsed since 1945.
Few if any could have contemplated a world in thraldom to atomic
weapons on the scale of today, and the dangers inherent in even
minor and remote events to spark wide hostilities imperilling both
world peace and vast numbers of mankind. No comparable human
instrument in 1945 or today could provide against all the contin-
gencies that the future should hold. All that the framers of the Char-
ter reasonably could do was to set forth the purposes the organization
set up should seek to achieve, establish the organs to accomplish
these purposes and confer upon these organs powers in general terms.
Yet these general terms, unfettered by man’s incapacity to foretell
the future, may be sufficient to meet the thrusts of a changing world.

39
187 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

The nature of the authority granted by the Charter to each of its
organs does not change with time. The ambit or scope of the author-
ity conferred may nonetheless comprehend ever changing circum-
stances and conditions and embrace, as history unfolds itself, new
problems and situations which were not and could not have been
envisaged when the Charter came into being. The Charter must
accordingly be interpreted, whilst in no way deforming or dislo-
cating its language, so that the authority conferred upon the Organi-
zation and its various organs may attach itself to new and unanti-
cipated situations and events.

All canons of interpretation, however valuable they may be, are
but aids. to the interpreter. There are, as this Court’s predecessor
acknowledged, many methods of interpretation (Territorial Juris-
diction of the International Commission on the River Oder, P.C.L.J.,
Series A, No. 23, p. 26). The question whether an unforeseen, or
extraordinary, or abnormal development or situation, or matter
relating thereto, falls within the authority accorded to any of the
organs of the Organization finds its answer in discharging the essen-
tial task of all interpretation—ascertaining the meaning of the
. relevant Charter provision in its context. The meaning of the text
will be illuminated by the stated purposes to achieve which the
terms of the Charter were drafted.

*
* *
Practice within the United Nations—Its effect on or value as a
criterion of interpretation.

In the proceedings on this Advisory Opinion practice and usage
within the United Nations has been greatly relied upon by certain
States, which have availed themselves of the opportunity to present
their views to the Court, as establishing a criterion of interpretation
of relevant Charter provisions.

It was for example contended by one State that usages developed
in the practice of the United Nations have dealt with certain items
of expenditure as expenses of the Organization within the meaning
of Article 17 (2) and that such usages whether or not they could be
said to have attained the character of customary legal principle are
relevant for the purposes of interpreting the meaning and scope of
resolutions adopted by the General Assembly concerning specific
questions. So usage within the United Nations, it was urged, has
sanctioned the inclusion in the budget expenses of the Organization
of items which related to other than the ordinary administrative and
routine duties of the Organization as, for example, those connected
with special peace-keeping operations and operations of a similar

40
188 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

character initiated by either the General Assembly or the Security
Council.

Thus, so it was asserted, in practice it had been considered a
normal and usual procedure to include such operations in the regular
budget which was financed in accordance with Article 17 (2) of the
Charter. Though objections had from time to time been made to
the inclusion of different items, the General Assembly had not hesi-
tated to overrule such objections and the objecting States, it was
claimed, had in the end acquiesced in the decisions by paying their
contributions under Article 17 (2). It was also contended that the
General Assembly and the Security Council had consistently
pursued a practice of considering the General Assembly competent
to deal with a matter transferred to it from the Security Council
in the circumstances defined by the Uniting for Peace Resolution

377 (V).

These practices were called in aid as relevant considerations in
interpreting both Article 17 (2) and Article 24 of the Charter. The
proposition advanced was that it is a general principle that a treaty
provision should be interpreted in the light of the subsequent
conduct of the contracting parties—words which echo those to be
found in the Advisory Opinion of the Permanent Court in Inter-
pretation of the Treaty of Lausanne (P.C.1.J., Series B, No. 12,
1925, p. 24)—and that the uniform practice pursued by the organs
of the United Nations should be equated with the “subsequent
conduct” of contracting parties as in the case of a bilateral treaty.

Similar contentions were made by other States. The practice of the
parties in interpreting a constitutive instrument, it was submitted,
was a guide to that instrument’s true meaning. The practice of the
Security Council, as well as that of the General Assembly, demon-
strated, it was said, that the power to approve and apportion the
budget of the United Nations was recognized to be the province of
the General Assembly alone. Furthermore, by adopting certain
resolutions the Security Council and the General Assembly con-
strued the Charter as granting the powers thus exercised, that these
organs had the competence to interpret such parts of the Charter as
were applicable to their respective and particular functions, and
accordingly, that the interpretations such organs have in practice
given to their respective powers are entitled to the greatest weight
in any subsequent judicial review to determine the meaning and
extent of those functions.

The contention of one State went further. The claim was made
that any interpretation of the Charter by a United Nations organ

41
189 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

should be upheld so long as it is an interpretation which is not
expressly inconsistent with the Charter and that since any such
interpretation would reflect the support of the majority of the
Member States, and considering the interpretation of the Charter
which has been applied by the Assembly in regard to financing the
operation of the UNOC and UNEF, the Court should give its
advisory opinion in this case in the affirmative.

These contentions raise questions of importance which should not,
I think, be passed over in silence, particularly having regard to the
extent to which the Court itself has had recourse to practice within
the United Nations from which to draw sustenance for its inter-
pretation of Charter provisions.

*
* *

It is of course a general principle of international law that the
subsequent conduct of the parties to a bilateral—or a multilateral—
instrument may throw light on the intention of the parties at the
time the instrument was entered into and thus may provide a
legitimate criterion of interpretation.

So the conduct of one party to such an instrument—or to a
unilateral instrument—may throw light upon zs intentions when
entering into it whilst that of both—or all—parties may have
considerable probative value in aid of interpretation.

There is, however, as the late Judge Sir Hersch Lauterpacht has
pointed out, an element of artificiality in the principle, and care
must be taken to circumscribe its operation. This element of
artificiality is greatly magnified when the principle is sought to be
extended from the field of bilateral instruments to that of multi-
lateral instruments of an organic character and where the practice
(or subsequent conduct) relied upon is that, not of the parties to the
instrument, but of an organ created thereunder.

In any case subsequent conduct may only provide a criterion of
interpretation when the text is obscure, and even then it is neces-
sary to consider whether that conduct itself permits of only one
inference (Brazilian Loans Case, P.C.1.J., Series A/B, Nos. 20/21,
p. 119). Except in the case where a party is by its conduct precluded
from relying upon a particular interpretation, with which type of
case we are not presently concerned, it can hardly control the
language or provide a criterion of interpretation of a text which is
not obscure.

I find difficulty in accepting the proposition that a practice pur-
sued by an organ of the United Nations may be equated with the

42
190 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

subsequent conduct of parties to a bilateral agreement and thus
afford evidence of intention of the parties to.the Charter (who have
constantly been added to since it came into force) and in that way
or otherwise provide a criterion of interpretation. Nor can I agree
with a view sometimes advanced that a common practice pursued
by an organ of the United Nations, though uliva vires and in point
of fact having the result of amending the Charter, may nonetheless
be effective as a criterion of interpretation.

*
* *

The legal rationale behind what is called the principle of “‘sub-
sequent conduct” is I think evident enough. In essence it is a
question of evidence, its admissibility and value. Its roots are deeply
embedded in the experience of mankind.

Aman enters into a compact usually between himself and another.
The meaning of that compact when entered into whether oral, or in
writing, may well be affected, even determined, by the manner in
which both parties in practice have carried it out.

That is evident enough. Their joint conduct expresses their
common understanding of what the terms of their compact, at the
time they entered into it, were intended to mean, and thus provides
direct evidence of what they did mean.

That conduct on the part of both parties to a treaty should be
considered on the same footing is incontestable. It provides a
criterion of interpretation.

It is however evident enough—despite a flimsy and questionable
argument based upon what appears in Ivanian O1l Company (I.C.].
Reports 1952, pp. 106-107)— that the subsequent conduct of one party
alone cannot be evidence in its favour of a common understanding
of the meaning intended to be given to the text of a treaty. Its
conduct could, under certain conditions to which I have in the Case
concerning the Temple of PreahVihear (I.C.]. Reports 1962, p. 128)
made brief reference, preclude it as against the other party to the
treaty from alleging an interpretation contrary to that which by its
conduct it has represented to be the correct interpretation to be
placed upon the treaty. Short of conduct on its part amounting to
preclusion, it may also, if the other party to the treaty acknow-
ledges that the interpretation so placed upon it by the first party
is correct, provide evidence in favour of the first party, depending
on the weight the acknowledgement merits, and thus also provide a
criterion of interpretation. |

As in the field of municipal law, multilateral compacts were a
later development; as also were multilateral treaties in the field of
international law, particularly those of the organizational character
of the Charter.

43
I9I CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

In the case of multilateral treaties the admissibility and value as
evidence of subsequent conduct of one or more parties thereto
encounter particular difficulties. If all the parties to a multilateral
treaty where the parties are fixed and constant, pursue a course of
subsequent conduct in their attitude to the text of the treaty, and
that course of conduct leads to an inference, and one inference only,
as to their common intention and understanding at the time they
entered into the treaty as to the meaning of its text, the probative
value of their conduct again is manifest. If however only one or some
but not all of them by subsequent conduct interpret the text in a
certain manner, that conduct stands upon the same footing as the
unilateral conduct of one party to a bilateral treaty. The conduct
of such one or more could not of itself have any probative value or
provide a criterion for judicial interpretation.

Even where the course of subsequent conduct pursued by both
parties to a bilateral treaty or by all parties to a multilateral treaty
are in accord and that conduct permits of only one inference it
provides a criterion of interpretation only when, as has already
been indicated, the text of the treaty is obscure or ambiguous. It
may, however, depending upon other considerations not necessary
to be here dealt with, provide evidence from which to infer a new
agreement with new rights and obligations between the parties, in
effect superimposed or based upon the text of the treaty and amend-
ing the same. This latter aspect of subsequent conduct is irrelevant
for present consideration since no amendment of the Charter may
occur except pursuant to Article 108 of the Charter.

When we pass from multilateral treaties in which the parties
thereto are fixed and constant to multilateral treaties where the
original parties thereto may be added to in accordance with the
terms of the treaty itself we move into territory where the role and
value of subsequent conduct as an interpretive element is by no
means evident.

The Charter provides the specific case with which we are concern-
ed. The original Members of the Charter number less than half the
total number of Member States. If the intention of the original
Members of the United Nations, at the time they entered into
the Charter, is that which provides a criterion of interpretation,
then it is the subsequent conduct of those Members which may be
equated with the subsequent conduct of the parties to a bilateral or
multilateral treaty where the parties are fixed and constant. This,
it seems to me, could add a new and indeterminate dimension to the
rights and obligations of States that were not original Members
and so were not privy to the intentions of the original Members.

However this may be, it is not evident on what ground a practice
consistently followed by a majority of Member States not in fact

44
192 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

accepted by other Member States could provide any criterion of
interpretation which the Court could properly take into considera-
tion in the discharge of its judicial function. The conduct of the
majority in following the practice may be evidence against them
and against those who in fact accept the practice as correctly inter-
preting a Charter provision, but could not, it seems to me, afford
any in their favour to support an interpretation which by majority
they have been able to assert.

It is not I think permissible to move the principle of subsequent
conduct of parties to a bilateral or multilateral treaty into another
field and seek to apply it, not to the parties to the treaty, but to an
organ established under the treaty.

My present view is that it is not possible to equate “subsequent
conduct” with the practice of an organ of the United Nations. Not
only is such an organ not a party to the Charter but the inescapable
reality is that both the General Assembly and the Security Council
are but the mechanisms through which the Members of the United
Nations express their views and act. The fact that they act through
such an organ, where a majority rule prevails and so determines the
practice, cannot, it seems to me, give any greater probative value
to the practice established within that organ than it would have as
conduct of the Members that comprise the majority if pursued out-
side of that organ.

The contention of the various States, that the practice followed
by the General Assembly and the Security Council in interpreting
their functions under the Charter has a particular probative value
of its own, finds authority, it is claimed, in the jurisprudence of
this Court and its predecessor.

It falls for consideration to what extent, if at all, this is so.

The cases which may be relied upon are few and, upon examina-
tion, they throw little light upon the matter. The extent to which a
practice pursued by an organ of the United Nations may be had
resort to by the Court, if at all, as an aid to interpretation, has,
I think, yet to receive deliberate consideration by, and to be spelt
out by, the Court.

In the Advisory Opinion of the Permanent Court in Competence
of the International Labour Organisation (P.C.1.J., Series B, No. 2
(1922), pp. 40-41) when dealing with a question of interpretation
arising out of Part XIII of the Treaty of Peace between the Allied

45
193 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

and Associated Powers and Germany, the fact that the competence
of the International Labour Organisation to deal with the subject
of agriculture had never been disputed by the Contracting Parties
might, the Court observed, if there had been any ambiguity in the
text (which the Court found did not exist), “suffice to turn the
scale”. The Court in point of fact had already arrived at its con-
clusion on the interpretation which should be given to the text;
its observation was accordingly obiter dicta. Moreover it was dealing
with the conduct of parties to the treaty. In any case from the
nature of the Court’s observation in that case it must be evident
that it has little if any jurisprudential value on the matter presently
being considered.

In the Advisory Opinion of the Permanent Court in Treaty of
Lausanne (Frontier between Turkey and Iraq) (P.C.1.J., 1925, Series B,
No. 12, p. 24) advice was sought by the Council of the League of
Nations on Article 3, paragraph 2, of that Treaty. Although this
was so, an examination of the case will reveal that what the Court
was directing its attention to was in essence a dispute between
Great Britain and Turkey in relation to the frontier between the
lastmentioned State and Iraq. In that case the Court did concern
itself with the subsequent conduct of the Parties but only with the
conduct of the Parties to that dispute. It examined the conduct of
Great Britain and Turkey. Again the Court in any case had already
reached its conclusion on the interpretation it should place upon the
Article upon which advice was sought. The meaning was “suffi-
ciently clear” and thus what it had to say in relation to the subse-
quent conduct of Great Britain and Turkey was also obiter dicta.

The Court observed

“The facts subsequent to the conclusion of the Treaty of Lausanne
can only concern the Court in so far as they throw light upon the
intention of the Parties'—at the time of the conclusion of the
Treaty.”

It considered that the ‘attitude adopted by the British and
Turkish Governments” after the signature of the Treaty “‘is only
valuable ... as an indication of their views regarding the clause in
question”. The fact that the British and Turkish representatives
concurred in a certain unanimous vote of the Council of the League
on a particular matter showed that there was no disagreement
between ‘the Parties’ as regards their obligation to accept as
definitive and binding the decision or recommendation to be made
by the Council. The fact that ‘‘the Parties” accepted beforehand
the Council’s decision might, the Court observed, be regarded as
confirming the interpretation which in the Court’s opinion flowed
from the actual wording of the Article.

} This is clearly a reference to Great Britain and Turkey.

46
194 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

It hardly needs exposition to establish that this case provides no
foundation upon which to rest the contentions of the various States
to which reference has previously been made.

Nor does the Advisory Opinion of the Court in Status of South
West Africa (I.C.]. Report 1950, p. 128) where the Court said that

“Interpretations placed upon legal instruments by the parties
to them though not conclusive as to their meaning have consider-
able probative value when they contain recognition by a party of
its own obligations under an instrument’’,

or the Brazilian Loans Case (P.C.I.J. (1929), Series A, Nos. 20/21,
p. 119)—both of which cases were relied upon in support of the
proposition that the interpretation given by the General Assembly
and the Security Council to provisions of the Charter were entitled
to the greatest weight in any subsequent judicial review—carry the
matter any further. In the former case a common intention was
found to exist—the interpretation that South Africa was said to have
placed upon the Charter (or its mandate) by its conduct provided
evidence against it. The latter case’ has little if any relevance.
Having stated the principle of “subsequent conduct” in terms
already indicated the Court went on to say that there was indeed
no ambiguity in the text. The principle accordingly did not apply.
The Court however, because of arguments advanced in the course
of the proceeding before it, was induced to consider whether the
bondholders’ conduct provided any basis for an inference that
they—the bondholders—were of the opinion that they were not
entitled to payment on the basis of gold; in short whether their
conduct could provide evidence against them.

Finally there is the Advisory Opinion of this Court in Competence
of the General Assembly regarding Admission to the United Nations
(Article 4 of the Charter) (I.C.J. Reports 1950, p. 9) which the
Court in the present case accepts as authority for its reliance upon
practice within the United Nations to sustain its reasoning and
which is usually relied upon in support of the proposition that
“subsequent conduct” is to be equated with a practice pursued
by the organs of the United Nations.

In that Advisory Opinion the Court would appear to have found
support for its conclusion already otherwise arrived at on the mean-
ing of Article 4 of the Charter. It had found ‘no difficulty in as-
certaining the natural and ordinary meaning of the words in ques-
tion and no difficulty in giving effect to them’’. But it appears to
have found sustenance or satisfaction for its conclusion in the fact
that “the organs to which Article 4 entrusts the judgment of the
Organization have consistently interpreted the text” in the manner

47
195 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

which it had concluded was its proper interpretation. Again,
whatever is the significance to be attached to this purely factual
observation on a coincidence, it was unnecessary and irrelevant to
the Court’s opinion. The Court had already made it abundantly
clear that it was only when the words in their natural and ordinary
meaning were ambiguous or led to an unreasonable result, that it
was permissible to resort to other methods of interpretation. It
thus confirmed the rule laid down in Case of Brazilian Loans (ante},
Serbian Loans (P.C.I.J., Series A, Nos. 20/21, p. 38) and International
Labour Organisation (ante) that it is only where a treaty is ambiguous
that resort may be had “to the manner of performance in order to
ascertain the intention of the parties”.

That being so it is not apparent what legal significance is to be
attached to the Court’s observation. The fact stated added nothing
to the Court’s reasoning. Whether the General Assembly and the
Security Council had consistently interpreted Article 4 in the sense
in which the Court did or had consistently interpreted it in a
different sense was quite irrelevant to the Court’s conclusion. On
any rational examination of this case, it provides, I believe, no
authority, at least none of any weight, for the proposition that the
practice followed by an organ of the United Nations may be equated
with the subsequent conduct of the parties to a treaty.

The jurisprudence of this Court and of the Permanent Court
accordingly reveals, I believe, no support for the various conten-
tions advanced by the States to which reference has been made and
in particular lends none to the proposition that a pratice pursued
by a majority of Member States in an organ of the United Nations
has probative value in the present case.

*
* *

Apart from a practice which is of a peaceful, uniform and undis-
puted character accepted in fact by all current Members, a consi-
deration of which is not germane to the present examination, I
accordingly entertain considerable doubt whether practice of an
organ of the United Nations has any probative value either as pro-
viding evidence of the intentions of the original Member States
or otherwise a criterion of interpretation. As presently advised I
think it has none.

If however it has probative value, what is the measure of its
value before this Court?

An organ of the United Nations, whether it be the General As-
sembly, the Security Council, the Economic and Social Council,
the Secretariat or its subsidiary organs, has in practice to interpret
its authority in order that it may effectively function. So, through-
out the world, have countless governmental and administrative

48
196 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

organs and officials to interpret theirs. The General Assembly may
thus in practice, by majority vote, interpret Charter provisions as
giving it authority to pursue a certain course of action. It may
continue to give the same interpretation to these Charter provi-
sions in similar or different situations as they arise. In so doing
action taken by it may be extended to cover circumstances and
situations which had never been contemplated by those who framed
the Charter. But this would not, for reasons which have already
been given, necessarily involve any departure from the terms of the
Charter.

On the other hand, the General Assembly may in practice construe
its authority beyond that conferred upon it, either expressly or
impliedly, by the Charter. It may, for example, interpret its powers |
to permit it to enter a field prohibited to it under the Charter or
in disregard of the procedure prescribed in the Charter. Action
taken by the General Assembly (or other organs) may accordingly
on occasions be beyond power.

The Charter establishes an Organization. The Organization must
function through its constituted organs. The functions and autho-
rities of those organs are set out in the Charter. However the Char-
ter is otherwise described the essential fact is that it is a multi-
lateral treaty. It cannot be altered at the will of the majority of the
Member States, no matter how often that will is expressed or
asserted against a protesting minority and no matter how large
be the majority of Member States which assert its will in this manner
or how small the minority.

It is no answer to say that the protesting minority has the choice
of remaining in or withdrawing from the Organization and that if
it chooses to remain or because it pays its contributions according
to apportionment under Article 17 (2) the Members in the minority
“acquiesce” in the practice or must be deemed to have done so.
They are bound to pay these contributions and the minority has a
right to remain in the Organization and at the same time to assert
what it claims to be any infringement of its rights under the Charter
or any illegal use of power by any organ of the United Nations.

In practice, if the General Assembly (or any organ) exceeds its
authority there is little that the protesting minority may do except
to protest and reserve its rights whatever they may be. If, how-
ever, the authority purported to be exercised against the objection
of any Member State is beyond power it remains so.

So, if the General Assembly were to “intervene in matters which
are essentially within the domestic jurisdiction of any State”
within the meaning of Article 2 (7) of the Charter, whatever be the
meaning to be given to these words, that intervention would be the

49
197 CERTAIN EXPENSES U.N. (SEP. OP. SIR PERCY SPENDER)

entering into a field prohibited to it under the Charter and be beyond
the authority of the General Assembly. This would continue to be
so, no matter how frequently and consistently the General Assembly
had construed its authority to permit it to make intervention in
matters essentially within the domestic jurisdiction of any States.
The majority has no power to extend, alter or disregard the Charter.

Each organ of the United Nations, of course, has an inherent right
to interpret the Charter in relation to its authority and functions.
But the rule that they may do so is not in any case applicable
without qualification. Their interpretation of their respective autho-
rities under the Charter may conceivably conflict one with the other.
They may agree. They may, after following a certain interpretation
for many years, change it. In any case, their right to interpret the
Charter gives them no power to alter it.

The question of constitutionality of action taken by the General
Assembly or the Security Council will rarely call for consideration
except within the United Nations itself, where a majority rule
prevails. In practice this may enable action to be taken which is
beyond power. When, however, the Court is called upon to pronounce
upon a question whether certain authority exercised by an organ
of the Organization is within the power of that organ, only legal
considerations may be invoked and de facto extension of the Charter
must by disregarded.

*
* *

Once a request for an Advisory Opinion is made to this Court and
it decides to respond to that request, the question on which the
Opinion has been sought passes, as is claimed by the Republic of
France in its written statement in this case, on to the legal plane
and takes on a new character, in the determination of which legal
considerations and legal considerations only may be invoked.

In the present case, it is sufficient to say that J am unable to
regard any usage or practice followed by any organ of the United
Nations which has been determined by a majority therein against
the will of a minority as having any legal relevance or probative
value.

(Signed) Percy C. SPENDER.

50
